Citation Nr: 1819120	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-21 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to an effective date prior to July 23, 2010, for the grant of service connection for PTSD.  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to August 1972.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted the Veteran service connection for PTSD, rated 50 percent, effective July 23, 2010.  The Veteran appealed, seeking a higher initial rating and for an earlier effective date for the award.  In March 2014 a Travel Board hearing was held before a Veterans Law Judge (VLJ) (who is no longer with the Board); a transcript of the hearing is associated with the record.  The Veteran was offered, but declined, another hearing before a VLJ who would decide his appeal.   

A June 2015 Board decision denied the Veteran a rating in excess of 50 percent for PTSD (to including the intertwined issue of a TDIU rating) and an effective date prior to July 23, 2010 for the grant of service connection for PTSD.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  An April 2017 CAVC Memorandum Decision vacated the entire June 2015 Board decision (the Veteran had not specifically raised on appeal to the CAVC the decision as to the earlier effective date matter; the VA Secretary's Appellee Brief had observed this fact and asserted that CAVC should hold that the earlier effective date claim had been effectively abandoned; and CAVC provided no reasons or analysis for vacating the Board's decision as to the earlier effective date claim).  The CAVC remanded the matters to the Board for readjudication consistent with the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The CAVC vacate of the Board's entire June 2015 decision has returned all three matters to the Board for further adjudication in light of its April 2017 Memorandum Decision.  [Notably, there is no guidance from the CAVC as to the reason that the Board's decision denying an effective date prior to July 23, 2010, for the grant of service connection for PTSD, was vacated.]  Regardless, all three issues have been returned to the Board, after which in December 2017 the Veteran and his attorney have submitted additional medical evidence and argument on all three issues.  Regarding the earlier effective date issue, they contend that an effective date of August 31, 2001 is warranted for the award of service connection for PTSD because the San Diego, California RO's December 2001 rating decision and the Reno RO's April 2002 statement of the case (SOC), which denied service connection for PTSD, contain clear and unmistakable error (CUE).  The AOJ has not adjudicated in the first instance the issue of whether there was CUE in the December 2001 rating decision.  Such adjudication is necessary before the Board may properly decide the higher rating claim because the CUE claim is inextricably intertwined with the instant increased rating claim (i.e., a favorable decision on the CUE issue may affect the outcome of the increased rating issue).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and adjudicate the claim of CUE in the December 2001 RO rating decision that denied service connection for PTSD.  The Veteran should be advised that that matter will be before the Board only if he perfects an appeal of a negative determination on the matter.

2.  Thereafter, the AOJ should re-review the record (including the evidence added to the file since the CAVC's Memorandum Decision of April 2017) and readjudicate the claims seeking an initial rating in excess of 50 percent for PTSD, a TDIU rating, and an effective date prior to July 23, 2010 for the grant of service connection for PTSD.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

